Exhibit 10.4
HARVEST NATURAL RESOURCES
2010 LONG TERM INCENTIVE PLAN
Director Restricted Stock Award Agreement
          This Restricted Stock Award Agreement (this “Agreement”) is made at
Houston, Texas, USA, effective as of «Date» (the “Grant Date”), by and between
HARVEST NATURAL RESOURCES, INC. (the “Company”) and «First_Name» «Last_Name»
(the “Grantee”).
          It is hereby agreed as follows:

1.   Grant of Restricted Stock; Consideration. The Company has granted (the
“Grant”), pursuant to Article VII of the Harvest Natural Resources 2010 Long
Term Incentive Plan (the “Plan”), to the Grantee on the Grant Date
«Restricted_Stock» shares of the Company’s Common Stock, par value $0.01 per
share (the “Restricted Shares”), subject to the terms of this Agreement and the
Plan.       The Grantee shall not be required to pay any consideration for the
Grant, except for his agreement to serve as a Director and other agreements set
forth herein.   2.   Incorporation of Plan by Reference. The Grant has been
granted to the Grantee under the Plan, a copy of which has been previously made
available to the Grantee. All of the terms, conditions, and other provisions of
the Plan are hereby incorporated by reference into this Agreement. Capitalized
terms that are not otherwise defined in this Agreement shall have the meanings
given to such terms in the Plan. If there is any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall govern.   3.   Restriction Period.

  (a)   The shares of the Stock that are granted hereby shall be subject to the
forfeiture restrictions set forth in this Agreement and the Plan (the
“Forfeiture Restrictions”). Subject to all of the terms and conditions of the
Plan and this Agreement, and except as provided below in this paragraph 3 in the
event of a Change in Control, death or Disability, the period during which the
Forfeiture Restrictions shall apply to the Restricted Shares shall commence on
the Grant Date and end on «Restricted_Until» (the “Restriction Period”). At the
end of the Restriction Period, all the Forfeiture Restrictions applicable to the
Restricted Shares shall lapse, provided that the Grantee’s service as a Director
has not terminated prior to the end of the Restriction Period, and, subject to
paragraphs 6 and 7 of this Agreement, a stock certificate or electronic book
entry for the number of shares of the Stock granted hereby shall be delivered to
the Grantee, the Grantee’s beneficiary or the Grantee’s estate, whichever is
applicable at the time of delivery.     (b)   Notwithstanding any other
provision of this Agreement to the contrary, if, during the Restriction Period,
a Change in Control occurs then all remaining Forfeiture Restrictions shall
lapse as to the Restricted Shares that are granted hereby upon

 



--------------------------------------------------------------------------------



 



      the occurrence of the Change in Control provided that the Grantee
continues to serve as a Director immediately prior to the occurrence of such
Change in Control. For purposes of this Agreement, a “Change in Control” means
the occurrence of any of the following:

  (i)   the acquisition by any individual, by any corporation, partnership,
association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity (each, an “Entity”) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) (a “Covered Person”) of beneficial ownership (within the
meaning of rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
50 percent or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that for purposes of
this subsection (i) of this paragraph 3(b) the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Entity controlled by the Company, or (C) any
acquisition by any Entity pursuant to a transaction which complied with clauses
(A), (B) and (C) of subsection (iii) of this paragraph 3(b); or     (ii)  
individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director after the date
of this Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors; or     (iii)   the consummation of a reorganization,
merger or consolidation or sale of the Company, or a disposition of at least
50 percent of the assets of the Company including goodwill (a “Business
Combination”), provided, however, that for purposes of this subsection (iii), a
Business Combination will not constitute a Change in Control if the following
three requirements are satisfied: following such Business Combination, (A) all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Company’s Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50 percent of the ownership interests of the Entity resulting from such Business
Combination (including, without limitation, an Entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries or other affiliated
entities) in substantially the same

- 2 -



--------------------------------------------------------------------------------



 



      proportions as their ownership immediately prior to such Business
Combination, (B) no Covered Person (excluding any employee benefit plan (or
related trust) of the Company or such Entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 50 percent or more of,
respectively, the ownership interests in the Entity resulting from such Business
Combination, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the Entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination. For this
purpose any individual who becomes a director after the date of this Agreement,
and whose election or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors.

  (c)   Notwithstanding any provisions of this paragraph 3 to the contrary, upon
the termination of the Grantee’s service as a Director due to the death of the
Grantee or the Grantee incurring a Disability, the Forfeiture Restrictions shall
lapse as to the Restricted Shares that are granted hereby on the date of such
termination of the Grantee’s service as a Director.     (d)   Notwithstanding
any provisions of this paragraph 3 to the contrary, if, prior to the time at
which the Forfeiture Restrictions lapse, the Grantee’s service as a Director is
terminated for any reason except death or Disability as provided in paragraph
3(c), this Agreement and the Restricted Shares shall be canceled and forfeited
and all rights of the Grantee thereunder and thereto shall terminate at the time
the Grantee’s service as a Director is terminated.

4.   Restrictions. Effective as of the Grant Date, the Company shall cause to be
issued in the Grantee’s name the Restricted Shares. The Company shall cause
electronic book entries evidencing the Restricted Shares, and any shares of the
Stock or rights to acquire shares of the Stock distributed by the Company in
respect of Restricted Shares during any Restriction Period (the “Retained Stock
Distributions”), to be issued in the Grantee’s name. During the Restriction
Period such electronic book entries shall contain a restrictive legend notation
to the effect that ownership of such Restricted Shares (and any Retained Stock
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Grantee shall have the right to vote the Restricted Shares
awarded to the Grantee herein and to receive and retain all regular dividends
paid in cash or property (other than Retained Stock Distributions), and to
exercise all other rights, powers and privileges of a holder of the Stock, with
respect to such Restricted Shares, with the exception that (a) the Grantee shall
not be entitled to delivery of such Restricted Shares until the Forfeiture
Restrictions shall have expired, (b) the Company shall retain custody of all
Retained

- 3 -



--------------------------------------------------------------------------------



 



    Stock Distributions made or declared with respect to the Restricted Shares
(and such Retained Stock Distributions shall be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Stock Distributions shall have been made, paid, or declared shall have
become vested, and such Retained Stock Distributions shall not bear interest or
be segregated in separate accounts, and (c) the Grantee may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Restricted Shares or any
Retained Stock Distributions during the Restriction Period. Upon issuance the
book entry representing the Restricted Shares shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Stock Distributions which shall be forfeited in accordance with the
Plan and this Agreement.

5.   Non-Transferability. The Grant shall not be transferable to any third party
by the Grantee otherwise than by will or the laws of descent and distribution.  
6.   Compliance with Laws and Regulations. The obligation of the Company to
deliver Restricted Shares is conditioned upon compliance by the Grantee and by
the Company with all applicable laws and regulations, including regulations of
federal and state agencies. If requested by the Company, the Grantee shall
provide to the Company, as a condition to the delivery of any certificates
representing Restricted Shares, appropriate evidence, satisfactory in form and
substance to the Company, that he is acquiring the Restricted Shares for
investment and not with a view to the distribution of the Restricted Shares or
any interest in the Restricted Shares, and a representation to the effect that
the Grantee shall make no sale or other disposition of the Restricted Shares
unless (a) the Company shall have received an opinion of counsel satisfactory to
it in form and substance that such sale or other disposition may be made without
compliance with registration or other applicable requirements of federal and
state laws and regulations, and (b) all steps required to comply with such laws
and regulations in connection with the sale or other disposition of the
Restricted Shares have been taken and all necessary approvals have been
received. The certificates representing the Restricted Shares may bear an
appropriate legend giving notice of the foregoing restrictions on transfer of
the Restricted Shares, and any other restrictive legend deemed necessary or
appropriate by the Committee.   7.   Tax Withholding. To the extent that the
receipt of the Restricted Shares or the lapse of any Forfeiture Restrictions
results in income to the Grantee or other holder of the Grant for federal,
foreign, state or local income, employment or other tax purposes with respect to
which the Company or any Affiliate has a withholding obligation, the Grantee or
other holder shall deliver to the Company at the time of such receipt or lapse,
as the case may be, such amount of money as the Company or any Affiliate may
require to meet its obligation under applicable tax laws or regulations, and, if
the person fails to do so, the Company is authorized to withhold from the
Restricted Shares granted hereby or from any cash or stock remuneration then or
thereafter payable to the Grantee in any capacity any tax required to be
withheld by reason of such resulting income. The Company shall

- 4 -



--------------------------------------------------------------------------------



 



    have no obligation to issue a stock certificate or electronic book entry for
the shares of the Stock granted hereby on lapse of the Forfeiture Restrictions
until the Company or an Affiliate has received payment sufficient to cover the
withholding tax obligations described in this paragraph 7.

8.   Section 83(b) Election. The Grantee shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without properly completing the attached
NOTICE OF SECTION 83(b) ELECTION and delivering the completed notice to the
Director, Human Resources and Administration.   9.   Grantee Bound by Plan. In
accepting the award of the Restricted Shares set forth in this Agreement the
Grantee accepts and agrees to be bound by all the terms and conditions of this
Agreement and the Plan (as presently in effect or hereafter amended), and by all
decisions and determinations of the Committee.   10.   Binding Effect:
Integration: No Other Rights Created. This Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties. This Agreement
and the Plan constitute the entire agreement between the parties with respect to
the Grant, and supersedes any prior agreements or documents with respect to the
Grant. Neither this Agreement nor the grant of the Grant shall constitute a
service or employment agreement, nor shall either confer upon the Grantee any
right with respect to his continued status with the Company.

                  HARVEST NATURAL RESOURCES, INC.    
 
           
 
  BY:        
 
   
 
James A. Edmiston    
 
           
 
  TITLE: President and CEO    
 
           
 
  GRANTEE:      
 
           
 
                          «First_Name» «Last_Name»    
 
           
 
  DATE:         
 
         

- 5 -



--------------------------------------------------------------------------------



 



NOTICE OF SECTION 83(b) ELECTION (FOR U.S. CITIZENS ONLY):
As permitted under Section 83 (b) of the Internal Revenue Code of 1986, as
amended, I intend to make the following irrevocable election:

o   I intend to make the election permitted under Section 83 (b) of the Internal
Revenue Code of 1986, as amended, to be taxed immediately on the award of the
Restricted Shares. I understand the consequences and procedures for making this
election, and I understand that it is my responsibility to file the election
with the Internal Revenue Service.   o   I do not intend to make the election
permitted under Section 83 (b) of the Internal Revenue Code of 1986, as amended,
and will be taxed upon the lapse of restrictions applicable to the Restricted
Shares.

         
 
 
 
«First_Name» «Last_Name»    

- 6 -